Citation Nr: 1816004	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether a timely substantive appeal was received to a February 2012 rating decision denying service connection for urticarial rash (claimed as illness due to vaccine).

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for duodenal bulb ulcer and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 2000 to March 2005 and served in the Army National Guard of Arizona and as a Reserve of the Army from March 2006 to November 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2016 decisions of the Phoenix, Arizona, Regional Office (RO).

The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for duodenal bulb ulcer and to service connection for PTSD and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 15, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal as to whether a timely substantive appeal was received to a February 2012 rating decision denying service connection for urticarial rash (claimed as illness due to vaccine) is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issue of whether a timely substantive appeal was received to a February 2012 rating decision denying service connection for urticarial rash (claimed as illness due to vaccine) and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of whether a timely substantive appeal was received to a February 2012 rating decision denying service connection for urticarial rash (claimed as illness due to vaccine) is dismissed.


REMAND

In February 2017, the Veteran submitted a notice of disagreement (NOD) with the denial of his claims to reopen entitlement to service connection for duodenal bulb ulcer and PTSD and entitlement to service connection for a low back disorder. Therefore, remand is necessary. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran and his accredited representative which addresses the following issues:

a.  whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for duodenal bulb ulcer and, if so, whether service connection is warranted.

b.  whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD and, if so, whether service connection is warranted.

c.  entitlement to service connection for a low back disorder.

The Veteran should be given the appropriate opportunity to respond to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


